DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 12/28/2020. The claim amendments are entered. Presently, claims 1-2, 4-9, and 11-21 remain pending. Claims 1-2 have been amended and claims 3 and 10 are cancelled.
Response to Arguments
35 U.S.C §101 Rejection
Applicant argues: Claim 1 has been amended to further recite that the system receives data from a number of sensors over a network, and stores the generated model in a memory of the computing device. Applicants respectfully assert that receiving data from a number of sensors over a network and storing the generated model in a memory of the computing device cannot be considered to be neither a mental step nor an abstract idea. Further, generating a model cannot be considered a mental step, particularly when taken in combination with the other elements of the claim. Claims 11, and 17 have been amended to further recite "control one or more heating and/or cooling devices within the building based at least in part on the predicted state of the environment within the building during at least part of the selected time period" and "controlling one or more devices of a building management system of the building based at least in part on the predicted state of the environment", respectively. The active step 
Examiner Response: Examiner respectfully disagrees. The receiving of data from sensors and the storage of data is directed to mere data gathering which is a well-known additional element. (See MPEP 2106.05(g)). The generation of the model still recites an abstract idea under their broadest reasonable interpretation. The controlling of the devices based on a prediction of an environment state is considered a post solution activity that is well-known, conventional, and routine. See updated 101 rejection below. Arguments are not persuasive.
35 U.S.C §103 Rejection
Applicant argues: Instead, Gama appears to disclose using the model itself (first the old model and then the updated regenerated model) for predicting output for new unseen input data (see page 1), such as, for example, interests of a user reading news (see page 2). That is, while Gama does appear to disclose discarding a current model and building a new one, Gama appears to wait until the new model is built before again predicting a future state. In Gama, it is the model itself that makes the prediction. Gama state on page 1, "[m]odels trained in such a way can be afterwards applied for predicting the output for new unseen input data", and "[i]n this case, predictive models can be trained either incrementally by continuous update or by retraining using recent batches of data". This makes it clear that it is the model itself, once trained/built/updated, that is used to predict the output for new unseen input data. In contrast, claim 1 makes clear that the predicted state of the environment within the building for the second time period is determined "after discarding the extracted data and the generated model", and that the predicted state is determined "using the extracted model parameters that were extracted using the discarded model". The model itself is not used to determine the predicted state of the environment during the second time period. Rather, it is the model parameters that were extracted using the discarded model that are used to predicted state of the environment during the second time period. The model itself is discarded. By retaining the extracted parameters, and not the model itself, the system can save significant memory and bandwidth over the cited art.
Examiner response: Examiner respectfully disagrees. Applicant states “Instead, Gama appears to disclose using the model itself (first the old model and then the updated regenerated model) for predicting output for new unseen input data (see page 1)” however, this is not entirely true. As the applicant noted, Gama does disclose discarding the old model and retraining a new model to make a prediction. However, Examiner does not agree with the statement that the model itself is used to make a prediction. Instead, the model uses buffered data stored in memory to rebuild the model. (see e.g., Gama, pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;). The buffered data that is used to retrain the model, is a parameter. (see e.g., Gama, pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data.). Furthermore, Gama discloses the use of streaming data algorithms in the predictive models. (see e.g., Gama, pg. 3; Streaming algorithms are online algorithms for processing high-speed continuous flows of data.). Therefore, Gama teaches using model parameters and streaming data to make a prediction and not the model itself. Verhoeven further teaches extracting parameters from a model. (see e.g., Verhoeven, paragraph [0098]; Thermodynamic state-space model engine 622 according to embodiments describe herein is a recursively learning model that characterizes the thermodynamic properties of an enclosure (e.g., structure such as a house) by taking any into any number of different inputs that affect the thermodynamic characteristics of the enclosure and learning from any errors in its predictions of any number of outputs generated to quantify environmental parameters of the enclosure based on actual internal enclosure parameter measurements fed back into the model.) In contrast with the present claims recites “determine a predicted state of the environment within the building for a second time period using the extracted model parameters that were extracted using the discarded model and streaming data”. The claims do not specify what these parameters are, nor how the parameters and streaming data are used to make the prediction. Arguments are not persuasive.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, and 11-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-2 and 4-9 are directed to a system comprising at processor, claims 11-16 are directed to a non-transitory computer readable medium, and claims 17-2- are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as 
Claim 1 recites:
Step 2A, Prong 1
	“…to determine state data for an environment within a building and state data for devices within the building” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
	“generate a model of the building based on the extracted data;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can create a simple model of a building based on extracted data with the aid of paper and pencil.)
“use the generated model to extract one or more model parameters that can be used to predict the environment inside the building and/or predict a state of devices inside the building based on streaming data” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine parameters for the models and make a prediction of an environment in a building based on those parameters.).
“after discarding the extracted data and the generated model from the memory of the computing device, determine a predicted state of the environment within the building for a second time period using the extracted model parameters that were extracted using the discarded model and streaming data corresponding to the second time period, the streaming data corresponding to the second time period is also discarded after determining the predicted state.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine parameters for the models and make a prediction of an environment in a building based on those parameters for a second time.).
Step 2A, Prong 2
	“A system for model centric data storage, comprising: a computing device configured to:” (The “system, data storage, and computing device” are understood to be generic computer equipment. See MPEP 2106.05(f).).
“receive data from a number of sensors over a network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“extract data within a first time period from a number of sensors…” (This step appears to be directed to mere data gathering, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“store the generated model in a memory of the computing device;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“discard the extracted data and the generated model from the memory of the computing device;” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
“A system for model centric data storage, comprising: a computing device configured to:” (The “system, data storage, and computing device” are understood to be generic computer equipment. See MPEP 2106.05(f).).
“receive data from a number of sensors over a network;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“extract data within a first time period from a number of sensors…” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“store the generated model in a memory of the computing device;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“discard the extracted data and the generated model from the memory of the computing device;” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the computing device is further configured to determine a predicted state of the devices within the building using the one or more model parameters.” (The specification of the device being configured to predict a state is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the computing device is further configured to determine a predicted state of the devices within the building using the one or more model parameters.” (The specification of the device being configured to predict a state is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the model includes a thermal response model for the building.” (The specification of the model being a thermal response model is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the model includes a thermal response model for the building.” (The specification of the model being a thermal response model is understood to be a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the state data for devices within the building includes activated state data and deactivated state data with corresponding time stamps.” (The specification of the state data including activation data and time stamps is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the state data for devices within the building includes activated state data and deactivated state data with corresponding time stamps.” (The specification of the state data including activation data and time stamps is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the extracted data includes delta state data for the environment within the building.” (The specification of the extracted data includes delta state data is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the extracted data includes delta state data for the environment within the building.” (The specification of the extracted data includes delta state data is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the delta state data includes data corresponding to a temperature change within the building.” (The specification of the delta state data including temperature change is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the delta state data includes data corresponding to a temperature change within the building.” (The specification of the delta state data including temperature change is understood to be a field of use limitation. See MPEP 2106.05(h).).

Claim 8 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the computing device is configured to remove non-delta state data from the extracted data within the first time period.” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
Step 2B
“wherein the computing device is configured to remove non-delta state data from the extracted data within the first time period.” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the predicted state of the environment includes predicted temperature of the building during the second time period.” (The specification of the predicted state including temperature is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the predicted state of the environment includes predicted temperature of the building during the second time period.” (The specification of the predicted state including temperature is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
“generate a thermal model for a building based on state data for an environment within the building and state data for heating and/or cooling devices within the building;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can create a simple model of a building based on extracted data with the aid of paper and pencil.).
“use the generated thermal model to determine a number of model parameters that can be used to predict the environment within the building based on streaming data;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can 
“after discarding the thermal model, determine a predicted state of the environment within the building for a selected time period using the number of model parameters that were determined using the discarded thermal model and streaming data corresponding to the selected time period, the streaming data is discarded after determining the predicted state;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine parameters for the models and make a prediction of an environment in a building based on those parameters for a second time.).
Step 2A, Prong 2
“A non-transitory computer readable medium for model centric data storage comprising instructions executable by a processor to:” (The “computer readable medium, data storage, and processor” are understood to be generic computer equipment. See MPEP 2106.05(f).).
“discard the thermal model, the state data for the environment of the building and the state data for the heating and/or cooling devices within the building;” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“store the number of model parameters; discard the thermal model, the state data for the environment of the building and the state data for the heating and/or cooling devices within the building;” (This step appears to be directed to 
“control one or more heating and/or cooling devices within the building based at least in part on the predicted state of the environment within the building during at least part of the selected time period.” (This claim element is directed towards post-solution activity. The additional element does not add a meaningful limitation to the claim and does not integrate into a practical application.)
Step 2B
“A non-transitory computer readable medium for model centric data storage comprising instructions executable by a processor to:” (The “computer readable medium, data storage, and processor” are understood to be generic computer equipment. See MPEP 2106.05(f).).
“discard the thermal model, the state data for the environment of the building and the state data for the heating and/or cooling devices within the building;” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“store the number of model parameters; discard the thermal model, the state data for the environment of the building and the state data for the heating and/or cooling devices within the building;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“control one or more heating and/or cooling devices within the building based at least in part on the predicted state of the environment within the building during at least part of the selected time period.” (The claim is a well-known, understood, routine, and conventional activity as evidenced by Federspiel et al. [Federspiel et al., “Adaptable control of HVAC Systems”, 1992]. Col. 2 lines 15-40; “One example of such comfort index regulators are HVAC systems which use Effective Temperature (ET*) as the controlled output. Effective Temperature is defined as the uniform temperature of a radiantly black enclosure at 50% relative humidity in which an occupant would experience the same comfort, physiological strain, and heat exchange as in the actual environment. A comfort index regulator based on ET* is described in Thermal Comfort Control for Residential Heat Pump by H. Itashiki, IIF-IIR Commissions, Purdue University, 1988. Another example of an HVAC control system which uses a comfort index is a system which uses Predicted Mean Vote (PMV) as the controlled output. Predicted Mean Vote is a comfort index that predicts the average thermal sensation rating of a large population when air temperature, mean radiant temperature, humidity, air velocity, clothing insulation, and rate of bodily heat production are known. See, for example, Humidity and Predicted-Mean-Vote-Based (PMV Based) Comfort Control by J. W. MacArthur, ASHRAE Transactions, vol. 92, Part 1B, pp. 5-17, 1986 and The Development of PMV-Based Control for a Residence in a Hot Arid Climate by D. G. Scheatzle, ASHRAE Transactions, vol. 97, Part 2. Predicted Mean Vote gives the thermal sensation of an "average" occupant on a bipolar psycho physical rating scale.”)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1
“wherein a predictor uses the number of model parameters to regenerate the state data for the environment of the building and state data for the heating and/or cooling devices within the building.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can use model parameters to recreate data with the aid of paper and pencil.).
Step 2A, Prong 2
This claim does not appear to recite any judicial exceptions. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
“and generate an energy report for the building that includes the predicted state for the environment within the building over the selected time period.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can generate an energy report with predicted information with the aid of paper and pencil).
Step 2A, Prong 2

“wherein the energy report includes a measure of degradation of performance of the heating and/or cooling devices over time.” (The specification of the energy report includes the degradation of heat is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the energy report includes degradation of the heating and/or cooling devices over a selected time period.” (The specification of the energy report includes the degradation of heat is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites: 
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the thermal model is also generated based on exterior environment data for the building.” (The specification of the thermal model includes exterior environment data is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the thermal model is also generated based on exterior environment data for the building.” (The specification of the thermal model 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites: 
Step 2A, Prong 1
	“wherein the thermal model is also generated based on exterior environment data for the building,” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).
“and generate an energy report for the building that includes the predicted state for the environment within the building over the selected time period.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can generate an energy report with predicted information with the aid of paper and pencil).
Step 2A, Prong 2
“wherein the energy report is based on the exterior environment data for the selected time period.” (The specification of the energy report is based on exterior environment data understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the energy report is also based on the exterior environment data for the selected time period.” (The specification of the energy report is based on exterior environment data is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the state data for the environment within the building is extracted to include delta temperature data within the building.” (The specification of the state data includes delta data is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the state data for the environment within the building is extracted to include delta temperature data within the building.” (The specification of the state data includes delta data is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1
“generating a thermal model of a building based on thermal data” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can create a simple model of a building based on extracted data with the aid of paper and pencil.).
“identifying model parameters for a building based on the thermal model;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can identify parameters based on a thermal model).
“after discarding the thermal model, determining a predicted state of an environment of the building for a time period based on the model parameters that were determined using the discarded thermal model and streaming data corresponding to the time period, the streaming data is discarded after determining the predicted state;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine parameters for the models and make a prediction of an environment in a building based on those parameters for a second time.).
“generating an energy report for the building based on the predicted state of the environment, wherein the energy report includes a predicted temperature within the building.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can generate an energy report with predicted information with the aid of paper and pencil).
“control one or more heating and/or cooling devices within the building based at least in part on the predicted state of the environment within the building during at least part of the selected time period.” (This claim element is directed towards post-solution activity. The additional element does not add a meaningful limitation to the claim and does not integrate into a practical application.)
Step 2A, Prong 2
“storing the model parameters for the building;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“discarding the thermal model and the thermal data associated with the building;” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
Step 2B
“storing the model parameters for the building;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“discarding the thermal model and the thermal data associated with the building;” (This step appears to be directed to data manipulation (i.e. deleting data), which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
“control one or more heating and/or cooling devices within the building based at least in part on the predicted state of the environment within the building during at least part of the selected time period.” (The claim is a well-known, understood, routine, and conventional activity as evidenced by Federspiel et  Col. 2 lines 15-40; “One example of such comfort index regulators are HVAC systems which use Effective Temperature (ET*) as the controlled output. Effective Temperature is defined as the uniform temperature of a radiantly black enclosure at 50% relative humidity in which an occupant would experience the same comfort, physiological strain, and heat exchange as in the actual environment. A comfort index regulator based on ET* is described in Thermal Comfort Control for Residential Heat Pump by H. Itashiki, IIF-IIR Commissions, Purdue University, 1988. Another example of an HVAC control system which uses a comfort index is a system which uses Predicted Mean Vote (PMV) as the controlled output. Predicted Mean Vote is a comfort index that predicts the average thermal sensation rating of a large population when air temperature, mean radiant temperature, humidity, air velocity, clothing insulation, and rate of bodily heat production are known. See, for example, Humidity and Predicted-Mean-Vote-Based (PMV Based) Comfort Control by J. W. MacArthur, ASHRAE Transactions, vol. 92, Part 1B, pp. 5-17, 1986 and The Development of PMV-Based Control for a Residence in a Hot Arid Climate by D. G. Scheatzle, ASHRAE Transactions, vol. 97, Part 2. Predicted Mean Vote gives the thermal sensation of an "average" occupant on a bipolar psycho physical rating scale.”)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the thermal model includes an auto-regressive exogenous model.” (The specification of the thermal model including an auto-regressive exogenous model is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein the thermal model includes an auto-regressive exogenous model.” (The specification of the thermal model including an auto-regressive exogenous model is understood to be a field of use limitation. See MPEP 2106.05(h).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites:
Step 2A, Prong 1
	“regenerating the thermal data associated with the building for a time period utilizing the model parameters for the building” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can recreate data based on model parameters with the aid of paper and pencil.).
	“predicting device activation and device deactivation for one or more devices of the building management system of  the building during at least part of the time period utilizing the model parameters for the building;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human predict activations states of devices based on parameters.).
	“predicting future indoor temperature of the building during at least part of the time period utilizing the model parameters for the building.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can predict.).
Step 2A, Prong 2
This claim does not appear to recite any judicial exceptions.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein identifying model parameters includes extracting delta thermal data from the thermal data associated with the building” (The specification of the parameters including delta data is understood to be a field of use limitation. See MPEP 2106.05(h).).
Step 2B
“wherein identifying model parameters includes extracting delta thermal data from the thermal data associated with the building” (The specification of the parameters including delta data is understood to be a field of use limitation. See MPEP 2106.05(h).).

Claim 21 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the computing device is configured to control one or more devices within the building based at least in part on the predicted state of the environment within the building during at least part of the second time period.” (This claim element is directed towards post-solution activity. The additional element does not add a meaningful limitation to the claim and does not integrate into a practical application.).
Step 2B
“wherein the computing device is configured to control one or more devices within the building based at least in part on the predicted state of the environment within the building during at least part of the second time period.” (The claim is a well-known, understood, routine, and conventional activity as evidenced by Federspiel et al. [Federspiel et al., “Adaptable control of HVAC Systems”, 1992]. Col. 1 lines 5-16 “The fundamental goal of HVAC systems is to make room occupants comfortable. To achieve this goal, an HVAC system controller should regulate the HVAC system such that the room occupant feels thermally comfortable. Thermal comfort is defined by ASHRAE (see Environmental Conditions for Human Occupancy, ANSI/ASHRAE Standard 55-1981) as that condition of mind in which satisfaction is expressed with the thermal environment.” And  Col. 2 lines 15-40; “One example of such comfort index regulators are HVAC systems which use Effective Temperature (ET*) as the controlled output. Effective Temperature is defined as the uniform temperature of a radiantly black enclosure at 50% relative humidity in which an occupant would experience the same comfort, physiological strain, and heat exchange as in the actual environment. A comfort index regulator based on ET* is described in Thermal Comfort Control for Residential Heat Pump by H. Itashiki, IIF-IIR Commissions, Purdue University, 1988. Another example of an HVAC control system which uses a comfort index is a system which uses Predicted Mean Vote (PMV) as the controlled output. Predicted Mean Vote is a comfort index that predicts the average thermal sensation rating of a large population when air temperature, mean radiant temperature, humidity, air velocity, clothing insulation, and rate of bodily heat production are known. See, for example, Humidity and Predicted-Mean-Vote-Based (PMV Based) Comfort Control by J. W. MacArthur, ASHRAE Transactions, vol. 92, Part 1B, pp. 5-17, 1986 and The Development of PMV-Based Control for a Residence in a Hot Arid Climate by D. G. Scheatzle, ASHRAE Transactions, vol. 97, Part 2. Predicted Mean Vote gives the thermal sensation of an "average" occupant on a bipolar psycho physical rating scale.”)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Verhoeven et al. (US-20170051933-A1) in view of Matsuoka et al. (US-20140312128-A1) and Gama et al. ("A survey on concept drift adaptation.").
Regarding Claim 1,
Verhoeven teaches a system for model centric data storage, comprising: 
a computing device configured to: 
	receive data from a number of sensors over a network (para [0046] Sensors 102 as described herein generally includes devices or systems that measure and/or register a substance, physical phenomenon and/or physical quantity.);
extract data within a first time period from the number of sensors (para [0096] Sensor data 615 may represent data acquired by the various sensors and/or devices within an enclosure. Sensor data 615 may be acquired at regular intervals (e.g., once a minute) and stored in a database such as database 624.) to determine state data for an environment within a building (para [0104] FIG. 7A shows an illustrative schematic showing a portion of the state-space model defining the thermal model, according to an embodiment. The x represents an n-dimensional state vector that represents the internal state of enclosure 710.) and state data for devices within the building (para [0111] Inputs 810 can represent various factors that can affect the thermodynamic characteristics of an enclosure. The inputs can include, for example, HVAC states 811, outdoor temperature 812, ambient light 813, window states 814, door states 815, occupancy 816, clock 817, and weather 818. It should be understood that any additional inputs can be added and any inputs listed herein can be omitted. HVAC states 811 can represent all the different possible HVAC operational states that can be imposed on the enclosure (e.g., single stage, dual stage, dual stage and auxiliary pump, etc.). and para [0019]); 
store the generated model in a memory of the computing device (para [0101] The thermal state-space model according to embodiments described herein can employ a recursive subspace identification algorithm that rapidly accommodates new additions of training data. The algorithm is recursive in the sense that the model has an intermediate state, which can be used as a history object, which can be stored in database 624.);
use the generated model to extract one or more model parameters (para [0098] Thermodynamic state-space model engine 622 according to embodiments describe herein is a recursively learning model that characterizes the thermodynamic properties of an enclosure (e.g., structure such as a house) by taking any into any number of different inputs that affect the thermodynamic characteristics of the enclosure and learning from any errors in its predictions of any number of outputs generated to quantify environmental parameters of the enclosure based on actual internal enclosure parameter measurements fed back into the model.) that can be used to predict the environment inside the building and/or predict a state of devices inside the building based on streaming data (para [0097] Thermal characteristic control element 620 can predict whether the desired internal temperature trajectory can be can achieved based on a current set of inputs, and based on that determination, the appropriate state-space adjusted HVAC control instructions can be provided to HVAC control element 630.); 
…determine a predicted state of the environment within the building (para [0100] Further still, only one thermal model needs to be learned to predict all the different HVAC operational stages or states.) for a second time period… (para [0097] Thermal characteristic control element 620 can predict whether the desired internal temperature trajectory can be can achieved based on a current set of inputs, and based on that determination, the appropriate state-space adjusted HVAC control instructions can be provided to HVAC control element 630. For example, if the internal temperature trajectory cannot be obtained based on the current set of inputs, the HVAC control inputs may have to be modified to ensure that the internal temperature trajectory is obtained. Thermodynamic characteristic prediction element 620 can provide such HVAC control inputs (as part of the state-space adjusted HVAC control instructions). And para [0088]) 

generate a model of the building based on the extracted data;
discard the extracted data and the generated model from memory of the computing device; and 
after discarding the extracted data and the generated model of the computing device, …that were extracted using the discarded model and streaming data corresponding to the second time period, the streaming data corresponding to the second time period is also discarded...
However, Matusoka teaches 
generate a model of the building based on the extracted data (para [0108] Data acquisition unit 638 may be operable to acquire a variety of data for use in generating a thermodynamic model. For example, data acquisition unit 638 may be coupled to one or more sensors 640 for receiving sensed information such as indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, occupancy, etc. Data acquisition unit 638 may also be coupled to an HVAC state controller 642 which indicates the HVAC actuation state over time (e.g., whether stage one heating is on, stage two heating is on, emergency heating is on, etc.);
…determine a predicted state of the environment within the building for a second time period using the extracted model parameters… (para [0103] Turning now to FIG. 8, FIG. 8 illustrates a thermodynamic model generator 630 according to an embodiment. The thermodynamic model generator 630 operates to identify and/or, in some cases generate, a thermodynamic model that characterizes an environmental characteristic trajectory of a structure in response to application of an HVAC actuation state… The thermodynamic model generator 630 may further include a data storage element 646, a model fitting unit 648, and a model parameter storage element 650.) 
It would have been obvious to combine the thermal model of Verhoven et al. with the method of generating a thermal model of Matsuoka et al.
Doing so would allow for a model to be created that best fits the data (para [0109] For example, model fitting unit 648 may identify and select one or more of the previous described basis functions. Once the basis functions used to construct the model are selected, any suitable constants that may be associated with those basis functions, such as one or more of the previously described constants, may be identified and their values determined.).
Gama teaches
discard the extracted data (pg. 12; The model is updated following two processes: a learning process (update the model based on the new data) and a forgetting process (discard data that is moving out of the window).) and the generated model (pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;);
after discarding the extracted data and the generated model from the memory of the computing device, determine a predicted state (pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data.) …for a second time period using the extracted model parameters (pg. 12; Retraining approaches need some data buffer to be stored in memory.) that were extracted using the discarded model and streaming data (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding. And pg. 1; Models trained in such a way can be afterwards applied for predicting the output for new unseen input data.), corresponding to the second time period (pg. 12; The model is updated following two processes: a learning process (update the model based on the new data) And pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;), the streaming data corresponding to the second time period is also discarded (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding. And pg. 3 Streaming algorithms are online algorithms for processing high-speed continuous flows of data. In streaming, examples are processed sequentially as well and can be examined in only a few passes (typically just one). These algorithms use limited memory and limited processing time per item) after determining the predicted state (pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data. And pg. 6 Depending on the computational resources, the data may need to be discarded once processed using the latest version of the model Lt+1 = train ((Xt, yt),Lt).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Verhoeven’s method of acquiring streaming data to build 
Doing so would allow for a more feasible memory usage when generating and using predictive models (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding. Traditionally in data mining data is first collected and then processed in an offline mode. For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data. However, streaming data cannot be processed similarly because data comes continuously over time and possibly is never ending. Accommodating such data in the machine’s main memory is impractical and often infeasible. Hence, only an online processing is suitable. In this case, predictive models can be trained either incrementally by continuous update or by retraining using recent batches of data).
Regarding Claim 2,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 1. Verhoeven further teaches wherein the computing device is configured to determine a predicted state of the devices within the building using the one or more model parameters (para [0098] Thermodynamic state-space model engine 622 according to embodiments describe herein is a recursively learning model that characterizes the thermodynamic properties of an enclosure (e.g., structure such as a house) by taking any into any number of different inputs that affect the thermodynamic characteristics of the enclosure and learning from any errors in its predictions of any number of outputs generated to quantify environmental parameters of the enclosure based on actual internal enclosure parameter measurements fed back into the model.).
Regarding Claim 4,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 1. Verhoeven et al. further teaches wherein the model includes a thermal response model for the building (para [0044] The thermal model described herein can enable a thermostat and/or servers to compute accurate predictions related to temperature, humidity, HVAC runtime, and other factors pertaining to a particular enclosure. The results of the thermal model can be used by a thermostat contained within the enclosure to control the operation of the HVAC system. Para [0042] The thermodynamic model itself may be defined by a state space model that characterizes the thermodynamic response of an enclosure, such as indoor temperature, in response to application of a stimulus, such as a change in HVAC actuation state and outdoor temperature.).
Regarding Claim 5,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 1. Matsuoka et al. further teaches wherein the state data for devices within the building includes activated state data and deactivated state data with corresponding time stamps (para [0108] For example, data acquisition unit 638 may be coupled to one or more sensors 640 for receiving sensed information such as indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, occupancy, etc. Data acquisition unit 638 may also be coupled to an HVAC state controller 642 which indicates the HVAC actuation state over time (e.g., whether stage one heating is on, stage two heating is on, emergency heating is on, etc.). Data acquisition unit 638 may also be coupled to a clock 644 which may provide timing signals for correlating the information received by the sensor(s) 640 and HVAC state controller 642.).
It would have been obvious to combine the thermal model of Verhoven et al. with the method of generating a thermal model of Matsuoka et al.
Doing so would allow for a model to be created that best fits the data (para [0109] For example, model fitting unit 648 may identify and select one or more of the previous described basis functions. Once the basis functions used to construct the model are selected, any suitable constants that may be associated with those basis functions, such as one or more of the previously described constants, may be identified and their values determined.).
Regarding Claim 6,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 1. Verhoeven et al. further teaches wherein the extracted data includes delta state data for the environment within the building (para [0130] The new sensor data can be added to the old intermediate history object in the following collation).
Regarding Claim 7,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 6. Verhoeven et al. further teaches wherein the delta state data includes data corresponding to a temperature change within the building (para [0046] A sensor can be implemented as a special purpose device and/or can be implemented as software running on a general-purpose computer system. By way of example and not by way of limitation, one or more sensors 102 in a device 100 may be able to, e.g., detect acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide, global-positioning-satellite (GPS) signals, or radio-frequency (RF) or other electromagnetic signals or fields.).
Regarding Claim 8,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 1. Verhoeven et al. further teaches wherein the computing device is configured to remove non-delta state data from the extracted data within the first time period (para [0130] where .beta..epsilon.[0,1] is a forgetting factor that puts less emphasis on older data.).
Regarding Claim 9,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the system of claim 1. Verhoeven et al. further teaches wherein the predicted state of the environment includes predicted temperature of the building during the second time period (para [0044] The thermal model described herein can enable a thermostat and/or servers to compute accurate predictions related to temperature, humidity, HVAC runtime, and other factors pertaining to a particular enclosure.).

Regarding Claim 11,
Verhoeven a non-transitory computer readable medium for model centric data storage comprising instructions executable by a processor to: 
Figure 8; para [0098] Thermodynamic state-space model engine 622 according to embodiments describe herein is a recursively learning model that characterizes the thermodynamic properties of an enclosure (e.g., structure such as a house) by taking any into any number of different inputs that affect the thermodynamic characteristics of the enclosure and learning from any errors in its predictions of any number of outputs generated to quantify environmental parameters of the enclosure based on actual internal enclosure parameter measurements fed back into the model.) that can be used to predict the environment within the building based on streaming data (para [0097] Thermal characteristic control element 620 can predict whether the desired internal temperature trajectory can be can achieved based on a current set of inputs, and based on that determination, the appropriate state-space adjusted HVAC control instructions can be provided to HVAC control element 630.); 
the thermal model, the state data for the environment of the building (para [0104] FIG. 7A shows an illustrative schematic showing a portion of the state-space model defining the thermal model, according to an embodiment. The x represents an n-dimensional state vector that represents the internal state of enclosure 710.) and the state data for the heating and/or cooling devices within the building (para [0111] Inputs 810 can represent various factors that can affect the thermodynamic characteristics of an enclosure. The inputs can include, for example, HVAC states 811, outdoor temperature 812, ambient light 813, window states 814, door states 815, occupancy 816, clock 817, and weather 818. It should be understood that any additional inputs can be added and any inputs listed herein can be omitted. HVAC states 811 can represent all the different possible HVAC operational states that can be imposed on the enclosure (e.g., single stage, dual stage, dual stage and auxiliary pump, etc.).); 
…determine a predicted state of the environment within the building for a selected time period using the number of model parameters (para [0098] Thermodynamic state-space model engine 622 according to embodiments describe herein is a recursively learning model that characterizes the thermodynamic properties of an enclosure (e.g., structure such as a house) by taking any into any number of different inputs that affect the thermodynamic characteristics of the enclosure and learning from any errors in its predictions of any number of outputs generated to quantify environmental parameters of the enclosure based on actual internal enclosure parameter measurements fed back into the model.) …corresponding to the selected time period (para [0097] Thermal characteristic control element 620 can predict whether the desired internal temperature trajectory can be can achieved based on a current set of inputs, and based on that determination, the appropriate state-space adjusted HVAC control instructions can be provided to HVAC control element 630.), 
control one or more heating and/or cooling devices within the building based at least in part on the predicted state of the environment within the building during at least part of the selected time period (para [0088] HVAC control system 600 according to various embodiments is operable to implement a variety of HVAC control algorithms for intelligently controlling the indoor environmental conditions of a structure via an HVAC system. One of more of the HVAC control algorithms may rely, either directly or indirectly, on thermodynamic characterization of an enclosure that predicts how various inputs (e.g., HVAC operation, outdoor temperature, open doors or windows) affect various internal enclosure parameters (e.g., indoor temperature and humidity).).
Verhoeven does not explicitly disclose
generate a thermal model for a building based on state data for an environment within the building and state data for heating and/or cooling devices within the building; 
store the number of model parameters;
discard the thermal model, the state data…
after discarding the thermal model, determine a predicted state… that were determined using the discarded thermal model and streaming data… the streaming data is discarded after determining the predicted state;
However, Matusoka teaches 
generate a thermal model for a building based on state data for an environment within the building and state data for heating and/or cooling devices within the building (para [0108] Data acquisition unit 638 may be operable to acquire a variety of data for use in generating a thermodynamic model. For example, data acquisition unit 638 may be coupled to one or more sensors 640 for receiving sensed information such as indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, occupancy, etc. Data acquisition unit 638 may also be coupled to an HVAC state controller 642 which indicates the HVAC actuation state over time (e.g., whether stage one heating is on, stage two heating is on, emergency heating is on, etc.). Data acquisition unit 638 may also be coupled to a clock 644 which may provide timing signals for correlating the information received by the sensor(s) 640 and HVAC state controller 642. A variety of types of information that may be used in thermodynamic model generation are further described in commonly assigned U.S. Ser. No. 12/881,430 (Ref. No. NES002-US), filed Sep. 14, 2010, the entire contents of which are incorporated herein in their entirety for all purposes.); 
store the number of model parameters (para [0125] As described with reference to FIG. 8, a number of models may be stored in model storage element 636 for use by the thermodynamic behavior prediction element 620. In many embodiments, the first time a model is needed on a particular (e.g., local) day, the model may trained (i.e., generated) and the parameters thereof stored in a model cache such as model storage element 636);
It would have been obvious to combine the thermal model of Verhoven et al. with the method of generating a thermal model of Matsuoka et al.
Doing so would allow for a model to be created that best fits the data (para [0109] For example, model fitting unit 648 may identify and select one or more of the previous described basis functions. Once the basis functions used to construct the model are selected, any suitable constants that may be associated with those basis functions, such as one or more of the previously described constants, may be identified and their values determined.).
Gama teaches
pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;), the state data… (pg. 12; The model is updated following two processes: a learning process (update the model based on the new data) and a forgetting process (discard data that is moving out of the window).).
after discarding the thermal model, determine a predicted state (pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data.)  …for a selected time period using the number of model parameters (pg. 12; Retraining approaches need some data buffer to be stored in memory.) that were determined using the discarded thermal model and streaming data (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding.) corresponding to the selected time period ( pg. 12; The model is updated following two processes: a learning process (update the model based on the new data) and a forgetting process (discard data that is moving out of the window). And pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;) the streaming data is discarded after determining the predicted state (pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data. And pg. 6 Depending on the computational resources, the data may need to be discarded once processed using the latest version of the model Lt+1 = train ((Xt, yt),Lt).);

Doing so would allow for a more feasible memory usage when generating and using predictive models (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding. Traditionally in data mining data is first collected and then processed in an offline mode. For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data. However, streaming data cannot be processed similarly because data comes continuously over time and possibly is never ending. Accommodating such data in the machine’s main memory is impractical and often infeasible. Hence, only an online processing is suitable. In this case, predictive models can be trained either incrementally by continuous update or by retraining using recent batches of data).
Regarding Claim 12,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the medium of claim 11. Matsuoka et al. further teaches wherein a predictor uses the number of model parameters are utilized to regenerate the state data for the environment of the building and state data for the heating and/or cooling devices within the building (para [0099] After the beginning of the cycle (e.g., after 10 minutes), steady -state activity occurs during which HVAC effect gradually diminishes as the temperature moves toward the setpoint and away from the outdoor temperature, and changes in outdoor temperature, structure temperature, and time of day greatly affect the temperature profile. As used herein, "cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered. For example, consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF.).
Regarding Claim 13,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the medium of claim 11. Verhoeven further teaches further comprising: 
wherein the energy report includes a measure of degradation of performance of the heating and/or cooling devices over time (para [0063] In some embodiments, the smart home may include at least one energy consumption meter 218 such as a smart meter. The energy consumption meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250. The energy consumption meter 218 may display the amount of energy consumed over a given period of time on a surface of the meter 218. The given period may be, e.g., a second, a minute, an hour, a day, a month, a time span less than one second, a time span greater than a month, or a time span between one second and one month.).
Matusoka further teaches generate an energy report for the building that includes the predicted state for the environment within the building over the selected time period (para [0112] In some specific embodiments, the request may include a request for an expected indoor temperature profile, an expected indoor humidity profile, or a profile characterizing one or more other expected indoor environmental characteristics. The request may include some, none, or all of a variety of information in support of the request. For example, the request may include a desired HVAC control trajectory that characterizes the desired control of the HVAC system over the prediction time period, such as a schedule of setpoint temperatures for the prediction time period.)
Regarding Claim 14,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the medium of claim 11. Verhoeven et al. further teaches wherein the thermal model is also generated based on exterior environment data for the building (para [0111] Inputs 810 can represent various factors that can affect the thermodynamic characteristics of an enclosure. The inputs can include, for example, HVAC states 811, outdoor temperature 812, ambient light 813, window states 814, door states 815, occupancy 816, clock 817, and weather 818… Weather 818 can indicate current conditions (e.g., temperature, humidity, wind, etc.) and predicted conditions.).
Regarding Claim 15,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the medium of claim 11. Verhoeven further teaches wherein the thermal model is also generated based on exterior environment data for the building (para [0111] Inputs 810 can represent various factors that can affect the thermodynamic characteristics of an enclosure. The inputs can include, for example, HVAC states 811, outdoor temperature 812, ambient light 813, window states 814, door states 815, occupancy 816, clock 817, and weather 818… Weather 818 can indicate current conditions (e.g., temperature, humidity, wind, etc.) and predicted conditions.), the medium further causes the processor to: 
…wherein the energy report is also based on the exterior environment data for the selected time period (para [0072] The analyzed data can be stored as derived data 308. Results of the analysis or statistics can thereafter be transmitted back to a device providing ops data used to derive the results, to other devices, to a server providing a webpage to a user of the device, or to other non-device entities. For example, use statistics, use statistics relative to use of other devices, use patterns, and/or statistics summarizing sensor readings can be transmitted. The results or statistics can be provided via the Internet 262.).
Matusoka further teaches 
generate an energy report for the building that includes the predicted state for the environment within the building over the selected time period (para [0112] In some specific embodiments, the request may include a request for an expected indoor temperature profile, an expected indoor humidity profile, or a profile characterizing one or more other expected indoor environmental characteristics. The request may include some, none, or all of a variety of information in support of the request. For example, the request may include a desired HVAC control trajectory that characterizes the desired control of the HVAC system over the prediction time period, such as a schedule of setpoint temperatures for the prediction time period.).
Regarding Claim 16,
para [0046] A sensor can be implemented as a special purpose device and/or can be implemented as software running on a general-purpose computer system. By way of example and not by way of limitation, one or more sensors 102 in a device 100 may be able to, e.g., detect acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide, global-positioning-satellite (GPS) signals, or radio-frequency (RF) or other electromagnetic signals or fields.).
Regarding Claim 17,
Verhoeven a method for model centric data storage, comprising: 
identifying model parameters for a building based on the thermal model (para [0097] Thermal characteristic control element 620 can predict whether the desired internal temperature trajectory can be can achieved based on a current set of inputs, and based on that determination, the appropriate state-space adjusted HVAC control instructions can be provided to HVAC control element 630. For example, if the internal temperature trajectory cannot be obtained based on the current set of inputs, the HVAC control inputs may have to be modified to ensure that the internal temperature trajectory is obtained. Thermodynamic characteristic prediction element 620 can provide such HVAC control inputs (as part of the state-space adjusted HVAC control instructions).); 
thermal model and the thermal data associated with the building (para [0114] Measured outputs 840 can represent actual measured data acquired from one or more sensors located within the enclosure… Measured output 845 may represent a parameter acquired by sensor N.); 
…determining a predicted state of an environment of the building for a time period based on the model parameters …and streaming data corresponding to the time period (para [0139] At step 1420, an initial set of parameters can be defined for use as a plurality of vectors represented in the state-space model. For example, the initial set of parameters may define the inputs and measured outputs for any number of devices currently present in the enclosure. At step 1430, data received from at least one device associated with the enclosure is temporarily stored. At step 1440, at least one predicted output using the state-space model can be calculated. Para [0088] and para [0097]), and 
and controlling one or more devices of a building management system of the building based at least in part on the predicted state of the environment (para [0088] HVAC control system 600 according to various embodiments is operable to implement a variety of HVAC control algorithms for intelligently controlling the indoor environmental conditions of a structure via an HVAC system. One of more of the HVAC control algorithms may rely, either directly or indirectly, on thermodynamic characterization of an enclosure that predicts how various inputs (e.g., HVAC operation, outdoor temperature, open doors or windows) affect various internal enclosure parameters (e.g., indoor temperature and humidity).).
Verhoeven does not explicitly disclose

storing the model parameters for the building; 
discarding the …model and the …data;
after discarding the thermal model, determining a predicted state… that were determined using the discarded thermal model… the streaming data is discarded after determining the predicted state;
However, Matusoka teaches
generating a thermal model of a building based on thermal data (para [0108] Data acquisition unit 638 may be operable to acquire a variety of data for use in generating a thermodynamic model. For example, data acquisition unit 638 may be coupled to one or more sensors 640 for receiving sensed information such as indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, occupancy, etc. Data acquisition unit 638 may also be coupled to an HVAC state controller 642 which indicates the HVAC actuation state over time (e.g., whether stage one heating is on, stage two heating is on, emergency heating is on, etc.). Data acquisition unit 638 may also be coupled to a clock 644 which may provide timing signals for correlating the information received by the sensor(s) 640 and HVAC state controller 642.); 
storing the model parameters for the building (para [0125] As described with reference to FIG. 8, a number of models may be stored in model storage element 636 for use by the thermodynamic behavior prediction element 620. In many embodiments, the first time a model is needed on a particular (e.g., local) day, the model may trained (i.e., generated) and the parameters thereof stored in a model cache such as model storage element 636); 
It would have been obvious to combine the thermal model of Verhoven et al. with the method of generating a thermal model of Matsuoka et al.
Doing so would allow for a model to be created that best fits the data (para [0109] For example, model fitting unit 648 may identify and select one or more of the previous described basis functions. Once the basis functions used to construct the model are selected, any suitable constants that may be associated with those basis functions, such as one or more of the previously described constants, may be identified and their values determined.).
Gama teaches
discarding the …model (pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;) and the …data (pg. 12; The model is updated following two processes: a learning process (update the model based on the new data) and a forgetting process (discard data that is moving out of the window).);
after discarding the thermal model, determining a predicted state (pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data.) …for a time period based on the model parameters (pg. 12; Retraining approaches need some data buffer to be stored in memory.) that were determined using the discarded thermal model and streaming data corresponding to the time period (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding.), the streaming data is discarded (pg. 12; The model is updated following two processes: a learning process (update the model based on the new data) and a forgetting process (discard data that is moving out of the window). And pg. 19; Retraining that discards the current model and builds a new model from scratch using buffered data;) after determining the predicted state (pg. 1; For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data. And pg. 6 Depending on the computational resources, the data may need to be discarded once processed using the latest version of the model Lt+1 = train ((Xt, yt),Lt).);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Verhoeven’s method of acquiring streaming data to build a predictive model with Gama et al.’s method of acquiring streaming data to build a predictive model. 
Doing so would allow for a more feasible memory usage when generating and using predictive models (pg. 1; Very often data comes in the form of streams rendering its analysis and processing even more resource demanding. Traditionally in data mining data is first collected and then processed in an offline mode. For instance, predictive models are trained using historical data given as a set of pairs (input, output). Models trained in such a way can be afterwards applied for predicting the output for new unseen input data. However, streaming data cannot be processed similarly because data comes continuously over time and possibly is never ending. Accommodating such data in the machine’s main memory is impractical and often infeasible. Hence, only an online processing is suitable. In this case, predictive models can be trained either incrementally by continuous update or by retraining using recent batches of data).
Regarding Claim 18,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the method of claim 17. Matsuoka et al. further teaches wherein the thermal model includes an auto-regressive exogenous model (para [0084] In determining the expected change in the current environmental condition, in addition to a thermodynamic model, the indoor temperature predictor 624 may also acquire and use a variety of information. For example, the indoor temperature predictor 624 may acquire and use information such as an expected outdoor environmental characteristic (e.g., an expected outdoor temperature), an expected structural environmental characteristic (e.g., an expected temperature of the structure), a time that is local to the structure for which the environmental characteristics are being determined, etc. In some particular embodiments, some or all of such information may be used with the thermodynamic model in determining the expected thermodynamic behavior of the structure.).
Regarding Claim 19,
Verhoeven et al., Matsuoka et al., and Gama et al. teach the method of claim 17. Verhoeven et al. further teaches comprising:
predicting device activation and device deactivation for one or more devices of the building management system of  the building during at least part of the time period para [0100] Further still, only one thermal model needs to be learned to predict all the different HVAC operational stages or states. para[0059] In some embodiments, the back plate electronics 130 includes an MCU processor, and driver circuitry for opening and closing the HVAC control circuits, thereby turning on and turning off the one or more HVAC functions such as heating and cooling.); and
predicting future indoor temperature of the building during at least part of the time period utilizing the model parameters for the building (para [0139] At step 1420, an initial set of parameters can be defined for use as a plurality of vectors represented in the state-space model. For example, the initial set of parameters may define the inputs and measured outputs for any number of devices currently present in the enclosure. At step 1430, data received from at least one device associated with the enclosure is temporarily stored. At step 1440, at least one predicted output using the state-space model can be calculated. Para [0088] and para [0097]).
Matsuoka et al. further teaches
regenerating the thermal data associated with the building for a time period utilizing the model parameters for the building (para [0099] After the beginning of the cycle (e.g., after 10 minutes), steady -state activity occurs during which HVAC effect gradually diminishes as the temperature moves toward the setpoint and away from the outdoor temperature, and changes in outdoor temperature, structure temperature, and time of day greatly affect the temperature profile. As used herein, "cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered. For example, consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF.).
It would have been obvious to combine the thermal model of Verhoven et al. with the method of generating a thermal model of Matsuoka et al.
Doing so would allow for a model to be created that best fits the data (para [0109] For example, model fitting unit 648 may identify and select one or more of the previous described basis functions. Once the basis functions used to construct the model are selected, any suitable constants that may be associated with those basis functions, such as one or more of the previously described constants, may be identified and their values determined.).
Regarding Claim 20,
Verhoeven et al., Matsuoka et al., and Gama et al.  teach the method of claim 17. Verhoeven et al. further teaches wherein identifying model parameters includes extracting delta thermal data from the thermal data associated with the building (para [0042] The thermodynamic model itself may be defined by a state space model that characterizes the thermodynamic response of an enclosure, such as indoor temperature, in response to application of a stimulus, such as a change in HVAC actuation state and outdoor temperature. The state-space model is adaptable to incorporate actual measured data to update the model and is adaptable to incorporate new inputs and measured data points.).
Regarding Claim 21,
para [0088] HVAC control system 600 according to various embodiments is operable to implement a variety of HVAC control algorithms for intelligently controlling the indoor environmental conditions of a structure via an HVAC system. One of more of the HVAC control algorithms may rely, either directly or indirectly, on thermodynamic characterization of an enclosure that predicts how various inputs (e.g., HVAC operation, outdoor temperature, open doors or windows) affect various internal enclosure parameters (e.g., indoor temperature and humidity).).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121